Case 6:19-cv-00756-CEM-GJK Document 162 Filed 09/19/19 Page 1 of 12 PageID 1986




                      UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                                   ORLANDO DIVISION

 WYNDHAM VACATION
 OWNERSHIP, INC.; WYNDHAM
 VACATION RESORTS, INC.;
 WYNDHAM RESORT
 DEVELOPMENT CORPORATION;
 SHELL VACATIONS, LLC; SVC-
 HAWAII, LLC; SVC-WEST, LLC; and
 SVC-AMERICANA, LLC,

                     Plaintiffs,

 v.                                                       Case No: 6:19-cv-756-Orl-41GJK

 CLAPP BUSINESS LAW, LLC; MARY
 CLAPP, ESQ.; THE TRANSFER
 GROUP, LLC; VACATION
 CONSULTING SERVICES, LLC; VCS
 COMMUNICATIONS, LLC; BRIAN
 SCROGGS; TRANSFER FOR YOU
 LLC; ALLIED SOLUTION GROUP,
 LLC; JJ MIDWEST MARKETING
 LLC; JJ&C MARKETING, LLC; THE
 MID-WEST TRANSFER, LLC;
 MIDWEST TRANSFERS LLC; JOSH
 UNGARO; REAL TRAVEL, LLC; and
 BART BOWE,

                               Defendants.


                                        ORDER
       This cause came on for consideration without oral argument on the following motion:

       MOTION:       PLAINTIFFS’ MOTION TO COMPEL DISCOVERY AND
                     PRODUCTION OF DOCUMENTS FROM DEFENDANTS
                     VACATION CONSULTING SERVICES, LLC, REAL
                     TRAVEL, LLC, THE TRANSFER GROUP, LLC, AND
                     BRIAN SCROGGS, AND INCORPORATED
                     MEMORANDUM OF LAW (Doc. No. 137)
Case 6:19-cv-00756-CEM-GJK Document 162 Filed 09/19/19 Page 2 of 12 PageID 1987



         FILED:           July 2, 2019



         THEREON it is ORDERED that the motion is GRANTED IN PART AND
         DENIED IN PART.

 I.      BACKGROUND.

         On December 10, 2018, Plaintiffs, consisting of seven Wyndham-related entities that

 conduct timeshare sales and development activities (collectively, “Wyndham”), filed an Amended

 Complaint against fifteen Defendants who are in the timeshare exit business. Doc. No. 70. The

 Defendants include Vacation Consulting Services, LLC; Real Travel, LLC; The Transfer Group,

 LLC; and Brian Scroggs (collectively, the “VCS Defendants”). Id. at ¶¶ 36-40, 42. Wyndham

 seeks compensatory damages and injunctive relief and alleges the following causes of action

 against the VCS Defendants: 1 Violation of the Lanham Act, 15 U.S.C. § 1125(a)(1) (Count I);

 Contributory False Advertising in Violation of the Lanham Act, 15 U.S.C. § 1125(a)(1) (Count

 IV); Tortious Interference with Contractual Relations (Count V); Civil Conspiracy (Count VI);

 and Violations of Florida’s Deceptive and Unfair Trade Practices Act (“FDUTPA”) (Count VII).

 Id. at 42-57.

         On July 2, 2019, Wyndham filed a motion to compel the production of documents against

 the VCS Defendants (the “Motion”). Doc. No. 137. On July 16, 2019, the VCS Defendants filed

 their response to the Motion. Doc. No. 142.

         On July 17, 2019, the Court granted attorney Shannon L. Zetrouer’s motion to withdraw

 from representing the VCS Defendants and Bart Bowe, Doc. No. 143, and on July 18, 2019, the

 Court granted attorney Tyson James Pulsifer and Zetrouer Pulsifer, PLLC’s motion to withdraw



 1
  Wyndham includes various other Defendants in the counts asserted against the VCS Defendants. Doc. No. 70 at 42-
 57.

                                                      -2-
Case 6:19-cv-00756-CEM-GJK Document 162 Filed 09/19/19 Page 3 of 12 PageID 1988



 from representing Scroggs and Bowe, Doc. No. 145. Scroggs and Bowe have since been

 proceeding pro se. On July 31, 2019, the Court granted attorney Tyson James Pulsifer and Zetrouer

 Pulsifer, PLLC’s motion to withdraw from representing The Transfer Group, LLC; Vacation

 Consulting Services, LLC; VCS Communications, LLC; and Real Travel, LLC. Doc. No. 150. As

 limited liability corporations cannot appear pro se, and no attorney filed a notice of appearance

 purporting to represent the entities, their motions to dismiss the Amended Complaint were stricken

 and clerk’s defaults were entered against them. Doc. No. 150.

 II.    THE MOTION.

        On March 1, 2019, Wyndham served the VCS Defendants via email to their counsel with

 Requests for Production. Doc. No. 142-3 at 1-3. Although an incorrect email address was listed

 for Pulsifer, Zetrouer was also emailed the Requests for Production. Id. at 1. On April 3, 2019,

 Pulsifer responded to the Requests for Production on behalf of the VCS Defendants, stating that

 he received them on March 4, 2019. Doc. No. 137-1 at 2, 12; Doc. No. 137-2 at 2, 12; Doc. No.

 137-3 at 2, 12; Doc. No. 137-4 at 2, 12.

        On June 18, 2019, counsel conferred, and the VCS Defendants’ counsel informed

 Wyndham’s counsel that the VCS Defendants submitted documents to him, but did not authorize

 him to produce the documents to Wyndham. Doc. No. 142 at 3. On July 11, 2019, after the Motion

 was filed, the documents submitted to the VCS Defendants’ counsel were produced to Wyndham.

 Id.

        A.      Timeliness of Production

        Wyndham argues that the VCS Defendants’ objections should be considered waived

 because they were not timely asserted. Doc. No. 137. The VCS Defendants argue that their

 responses were not untimely because Pulsifer did not receive the Requests for Production until



                                                -3-
Case 6:19-cv-00756-CEM-GJK Document 162 Filed 09/19/19 Page 4 of 12 PageID 1989



 March 4, 2019. Doc. No. 142 at 4-5. The Court rejects the VCS Defendants’ argument. The

 Requests for Production were also emailed to Pulsifer’s co-counsel, Zetrouer, and there is no

 indication that she did not receive them on March 1, 2019.

        Nonetheless, the VCS Defendants’ objections are not waived because they were served

 three days late. Wyndham fails to cite a case finding that objections served three days late and

 without any resulting prejudice to the requesting party were deemed waived.

        B.      Production of Documents in Counsel’s Possession

        The VCS Defendants argue that the Motion is moot because they “produced to Plaintiffs

 all documents within their counsel’s possession [that were the] subject of the parties’ conferral . .

 . .” Id. at 4. The VCS Defendants are no longer represented by counsel, and there is no assurance

 that the documents they produced to their then-counsel represent all documents within their

 possession or control that are responsive to the Requests to Produce. Thus, this argument is

 rejected.

        C.      The Requests for Production

        Set forth below are the specific Requests for Production at issue. The Requests for

 Production are identical for each VCS Defendant. Doc. No. 137 at 3 n.1. The VCS Defendants

 object to many of the requests by asserting that they are “unduly burdensome” or “not reasonably

 calculated to lead to the discovery of any admissible evidence.” Doc. No. 137 at 5-22. As the VCS

 Defendants provided no support for the unduly burdensome objections and used the wrong

 standard for their relevancy objections, the objections are overruled.




                                                 -4-
Case 6:19-cv-00756-CEM-GJK Document 162 Filed 09/19/19 Page 5 of 12 PageID 1990



                 1.     Requests for Production 1, 2, 29, and 46

          1. All agreements and contracts between [Responding Defendant] and any Wyndham

 Owner.

          2. All agreements and contracts between [Responding Defendant] and any of the other

 Defendants in this Lawsuit.

          29. All worksheets, checklists, welcome packets, customer acknowledgements, “Things to

 Remember” worksheets, and all other documents provided by [Responding Defendant] to any

 Wyndham Owner.

          46. A copy of all employee handbooks applicable to any [Responding Defendant]

 employee, representative, or agent whose duties included soliciting, marketing to, or otherwise

 providing any service to any Wyndham Owner.

 Doc. No. 137 at 3.

          The VCS Defendants’ response to each of these Requests for Production is: “To the extent

 Defendant is in custody, possession, or control of responsive documents, Defendant will confer

 with Plaintiff’s counsel and produce the same subject to a mutually agreeable confidentiality

 agreement.” They did not raise any objections to producing documents in response to these

 requests, and their response to the Motion does not address the requests, Doc. No. 142. Thus, the

 Motion is granted as to Requests to Produce 1, 2, 29, and 46.

                 2.     Requests for Production 5-12, 14-19, 21-25, 27, 28, 34-36, 39-44, and 49

          Among other objections, the VCS Defendants object to all of the following requests as

 being overbroad. Doc. No. 137 at 5-22.

          5. All documents documenting any payments made to, or money transferred to,

 [Responding Defendant] by any Wyndham Owner.



                                                -5-
Case 6:19-cv-00756-CEM-GJK Document 162 Filed 09/19/19 Page 6 of 12 PageID 1991



        6. All documents that reflect or relate to any payments made to, or money transferred to,

 [Responding Defendant] by any Wyndham Owner.

        7. All correspondence and communications between [Responding Defendant] and any

 Wyndham Owner.

        8. All documents that reflect, evidence, or relate to any correspondence or communications

 between [Responding Defendant] and any Wyndham Owner.

        9. All documents that reflect, evidence, or relate to any communications or correspondence

 between [Responding Defendant] and any of the other Defendants in this Lawsuit regarding

 Wyndham and/or any Wyndham Owner.

        10. All documents in [Responding Defendant’s] possession, custody, or control that reflect,

 evidence, or relate to any agreement or contract between or among any of the other Defendants in

 this Lawsuit that relate in any way to timeshares, timeshare owners, or the provision of any

 timeshare-related service.

        11. All documents in [Responding Defendant’s] possession, custody, or control that reflect,

 evidence, or relate to any communications or correspondence between or among the other

 Defendants to this Lawsuit that relate in any way to Wyndham, any Wyndham Owner, or the

 provision of a timeshare-related service to any Wyndham Owner.

        12. All documents that reflect, evidence, or relate to any communications or

 correspondence between [Responding Defendant] and Wyndham that relate to any Wyndham

 Owner or the provision of a timeshare-related service to any Wyndham Owner.

        14. All documents in [Responding Defendant’s] possession, custody, or control that reflect,

 evidence, or relate to any communications between any other Defendant in this Lawsuit and any




                                               -6-
Case 6:19-cv-00756-CEM-GJK Document 162 Filed 09/19/19 Page 7 of 12 PageID 1992



 Wyndham Owner that relate in any way to Wyndham, or the provision of a timeshare-related

 service to such Wyndham Owner.

        15. All documents that reflect, evidence, or relate to any agreement or contract between

 [Responding Defendant] and any non-party to this Lawsuit that relate in any way to timeshares,

 timeshare owners, or the provision of any timeshare-related service.

        16. All documents that reflect, evidence, or relate to any communications or

 correspondence between [Responding Defendant] and any non-party to this Lawsuit that relate in

 any way to Wyndham, any Wyndham Owner, the provision of a timeshare-related service to any

 Wyndham Owner, or the advertising of timeshare-related services.

        17. All documents related to any website maintained, or online advertising or marketing

 used, by [Responding Defendant] that markets to, advertises to, or is otherwise directed toward

 timeshare owners, including, without limitation, any Wyndham Owner.

        18. All documents related to any website maintained, or online advertising or marketing

 used, by the other Defendants in this Lawsuit that markets to, advertises to, or is otherwise directed

 toward timeshare owners, including, without limitation, any Wyndham Owner.

        19. All documents related to the purchase of online advertisements by [Responding

 Defendant] that markets to, advertises to, or are otherwise directed toward timeshare owners,

 including, without limitation, any Wyndham Owner.

        21. All documents related to any telephone advertising or marketing by [Responding

 Defendant] that markets to, advertises to, or is otherwise directed toward timeshare owners,

 including, without limitation, any Wyndham Owner.




                                                 -7-
Case 6:19-cv-00756-CEM-GJK Document 162 Filed 09/19/19 Page 8 of 12 PageID 1993



          22. All documents related to any telephone advertising or marketing by the other

 Defendants in this Lawsuit that markets to, advertises to, or is otherwise directed toward timeshare

 owners, including, without limitation, any Wyndham Owner.

          23. All documents related to any radio advertising or marketing by [Responding

 Defendant] that markets to, advertises to, or is otherwise directed toward timeshare owners,

 including, without limitation, any Wyndham Owner.

          24. All documents related to any radio advertising or marketing by the other Defendants in

 this Lawsuit that markets to, advertises to, or is otherwise directed toward timeshare owners,

 including, without limitation, any Wyndham Owner.

          25. All documents related to any form of advertising or marketing employed by

 [Responding Defendant] that uses the name “Wyndham.”

          27. All documents in [Responding Defendant’s] possession, custody, or control related to

 any form of advertising or marketing employed by any other Defendant in this Lawsuit that uses

 the name “Wyndham.”

          28. All documents used by [Responding Defendant], or anyone acting on [Responding

 Defendant’s] behalf, to communicate with potential and/or new timeshare clients, including but

 not limited to, call scripts, intake questionnaires, and intake forms.

          34. All documents that reflect or evidence any payments made, or funds exchanged,

 between [Responding Defendant] and any of the other Defendants related to any Wyndham

 Owner.

          35. All documents related to any testimonial, endorsement, or review provided by any

 current or former client/customer that [Responding Defendant] has either published or advertised

 in any manner. This request includes, without limitation, any communication between



                                                  -8-
Case 6:19-cv-00756-CEM-GJK Document 162 Filed 09/19/19 Page 9 of 12 PageID 1994



 [Responding Defendant] and such client/customer in which the client/customer communicated the

 substance of the testimonial, endorsement, or review.

        36. All documents that reflect or relate to services that [Responding Defendant] provided

 on behalf of each client/customer that provided [Responding Defendant] with a testimonial,

 endorsement, or review that [Responding Defendant] or any other Defendant has published or

 advertised.

        39. All documents that reflect or relate to communications from Wyndham Owners to

 [Responding Defendant] expressing dissatisfaction or complaints with the services that

 [Responding Defendant] provided such Wyndham Owners.

        40. All documents that reflect or relate to communications from Wyndham Owners to

 [Responding Defendant] expressing dissatisfaction or complaints with the services that any other

 Defendant in this Lawsuit provided such Wyndham Owners.

        41. All documents that reflect or relate to communications from Wyndham Owners to any

 other Defendant in this Lawsuit expressing dissatisfaction or complaints with the services that

 [Responding Defendant] provided such Wyndham Owners.

        42. All documents in [Responding Defendant’s] possession, custody, or control that reflect

 or relate to communications from Wyndham Owners to any other Defendant in this Lawsuit

 expressing dissatisfaction or complaints with the services that such other Defendants provided

 such Wyndham Owners.

        43. All documents that reflect or relate to communications requesting a refund from

 [Responding Defendant] of any payment made by such Wyndham Owner for services related to

 his or her timeshare.




                                               -9-
Case 6:19-cv-00756-CEM-GJK Document 162 Filed 09/19/19 Page 10 of 12 PageID 1995



          44. All documents that reflect or relate to communications requesting a refund from any

  other Defendant of any payment made by such Wyndham Owner for services related to his or her

  timeshare.

          49. [Responding Defendant’s] complete customer file for each Wyndham Owner.

  Doc. No. 137 at 5-21.

          None of the requests listed above contain a time limitation. Id. Also, the majority of the

  requests use the phrase “relate to” or “relate in any way to.” Id. The requests for documents for an

  unlimited period of time, in addition to including not just the documents described in the requests,

  but also those that “relate to” or “relate in any way to” the documents requested, render the requests

  overbroad and not proportional to the needs of this case. Centennial Bank v. ServisFirst Bank Inc.,

  No. 8:16-CV-88-T-36JSS, 2019 WL 3037792, at *2 (M.D. Fla. July 11, 2019) (requests unlimited

  in time and essentially seeking all communications with clients were overbroad); Reist v. Source

  Interlink Cos., Inc., No. 2:10-CV-269, 2010 WL 4940096, at *3 (M.D. Fla. Nov. 29, 2010) (“The

  production request is overbroad as it has no limitations to time or to subject matter.”).

                  3.      Request for Production 47

          47. All IRS forms completed by [Responding Defendant] or on [Responding Defendant’s]

  behalf in the past five (5) years, including but not limited to, all tax return forms, quarterly filings,

  annual filings, and Form W-9s.

          Response: Objection, not reasonably calculated to lead to the discovery of admissible

  evidence. This request is also abusive, intended to harass Defendant, and violates its right to

  privacy.

  Doc. No. 137 at 21. In the response to the Motion, the VCS Defendants admit that “a plaintiff may

  be entitled to defendants’ profits for Lanham Act claims . . . .” Doc. No. 142 at 7. They argue that



                                                   - 10 -
Case 6:19-cv-00756-CEM-GJK Document 162 Filed 09/19/19 Page 11 of 12 PageID 1996



  Request for Production 47 is nevertheless irrelevant because “Plaintiffs[] claim they incur harm

  when Defendants allegedly instruct timeshare owners to withhold payments to Plaintiffs, not when

  the timeshare owner obtains services from Defendants flowing from advertising.” Doc. No. 142 at

  7-8. A reading of the Amended Complaint reveals that Plaintiffs’ claims and Defendants’ business

  are based on Defendants’ promises to help timeshare owners obtain relief from their timeshare

  obligations. Doc. No. 70. The VCS Defendants’ argument that Plaintiffs are not alleging that they

  incur harm “when the timeshare owner obtains services from Defendants flowing from

  advertising” reads Plaintiffs’ claims too narrowly.

          The VCS Defendants then object that the “request is also abusive, intended to harass

  Defendant, and violates its right to privacy.” Doc. No. 137 at 21. In the response to the Motion,

  however, the VCS Defendants fail to explain how the request is abusive, intended to harass them,

  or violates their right to privacy. Doc. No. 142 at 7-8. They merely state that “[t]he otherwise

  strong interest in protecting a private party’s financial interest should not be overruled, particularly

  with respect to Plaintiff’s facially overbroad requests.” Id. at 8. They also fail to cite a case holding

  that IRS Forms are not discoverable. Thus, their objections to Request for Production 47 are

  overruled.

          D.       Award of Attorney’s Fees and Costs

          Both parties request an award of attorney’s fees under Federal Rule of Civil Procedure

  37(a)(5). Doc. No. 137 at 22-23; Doc. No. 142 at 11. Because the Motion is granted in part and

  denied in part, neither party is entitled to an award of attorney’s fees and costs. 2 See Fed. R. Civ.

  P. 37(a)(5)(C) (“If the motion is granted in part and denied in part, the court may issue any



  2
    As the VCS Defendants are not entitled to an award of attorney’s fees under Rule 37(a)(5), the Court need not
  reach the issue of whether attorney’s fees should be awarded in their favor now that they are unrepresented by
  counsel, but counsel prepared the response to the Motion before their withdrawal from representation.

                                                         - 11 -
Case 6:19-cv-00756-CEM-GJK Document 162 Filed 09/19/19 Page 12 of 12 PageID 1997



  protective order authorized under Rule 26(c) and may, after giving an opportunity to be heard,

  apportion the reasonable expenses for the motion.”).

         Accordingly, it is ORDERED that the Motion (Doc. No. 137) is GRANTED in part and

  DENIED in part as follows:

         1. On or before October 21, 2019, the VCS Defendants shall produce all documents

             responsive to Requests to Produce 1, 2, 29, 46, and 47; and

         2. In all other respects, the Motion is DENIED.

         DONE and ORDERED in Orlando, Florida, on September 19, 2019.




  Copies furnished to:

  Counsel of Record
  Unrepresented Parties




                                               - 12 -
